République démocratique du Congo
Cartographie géophysique aéroportée et géologique du pays

ANNEXE 1

PORTÉE DES TRAVAUX

Programme de Télédétection

Page 1of8
République démocratique du Congo
Cartographie géophysique aéroportée et géologique du pays

Table des matières

PORTÉE DES TRAVAUX : PROGRAMME DE TELEDETECTION …
SECTION 1 - PROGRAMME DE TÉLÉDÉTECTION

1.1 OBJECTIF.

1.2 PORTÉE …
1.2.1. Étape 1
1.2.2 Étape 2 :
1.2.3 Étape 3:
1.2.4 Étape 4 :
1.2.5 Étape 5 :
1.2.6 Étape 6 :
1.2.7 Étape 7:
1.2.8 Étape 8

1.3 RESSOURCES.

1.3.1 Équipe de travail et calendrier …

Création des fichiers.
Modifications après la cartographie géophysique

3

3

4

Obtenir les informations de base .4
Sélection et traitement des images. .4
Interprétation de l'image. … .6
Génération d'autres produit. .6
Génération de cartes préliminaires . 7
Rédaction du rapport 7 à
7

7

«8

8

Page20f8
République démocratique du Congo
Cartographie géophysique aéroportée et géologique du pays

PORTÉE DES TRAVAUX : Programme de Télédétection

SECTION 1 — PROGRAMME DE TÉLÉDÉTECTION

1.1 OBJECTIF

L'objectif de la présente annexe est de participer à la cartographie géologique et l'interprétation
géophysique avec des techniques de télédétection. L'interprétation sera centrée sur les domaines de
priorité prédéfinis.

La télédétection combinée à la cartographie existante doit permettre de générer une base
d'informations géologiques permettant l'interprétation des données géophysiques aériennes dans les
meilleures conditions possibles.

Des informations géologiques de base adéquates sont nécessaires pour ce travail. Plus la base
géologique est bonne, meilleur est le produit final qui peut être livré.

En l'absence de ces informations géologiques de base, une interprétation spectrale et structurale des
images sera faite, mais en aucun cas une lithologie et/ou un âge ne seront attribués aux polygones
tracés.

l'imagerie satellitaire devrait, dans certains cas, améliorer la délimitation des polygones qui
constituent la cartographie géologique initiale, ainsi que la cartographie de divers éléments
structurels.

Un modèle numérique de terrain sera également utilisé comme source d'information supplémentaire.

Les travaux seront réalisés de manière si détaillée qu'ils permettront de produire des cartes jusqu'à
une échelle de 1:100000. Sous réserve des limites des techniques utilisées et des sources
d'information initiales.

Les travaux seront réalisés en continu pour chacune des zones de travail mais la production des cartes
finales pour l'impression se fera sur des feuilles au 1:100000 de la grille officielle de la République
Démocratique du Congo et respectera, le cas échéant, les normes de représentation géologique.

S'il n'existe pas de légende officielle et/ou de normes de représentation, le contractant doit définir les
siennes, en tenant compte des normes internationales.

Étant donné que les zones d'étude sont réparties dans tout le pays et présentent donc des
caractéristiques géologiques, une couverture végétale et des conditions météorologiques différentes,
les images satellites à utiliser comme point de départ et les éléments qui peuvent être interprétés à
partir de celles-ci seront différents et adaptés à ces conditions.

Le produit final de cette étape du projet sera une géodatabase contenant les informations géologiques
obtenues à partir des différentes sources d'information utilisées. Ce produit sera adapté aux normes
existantes dans le CDR et si celles-ci n'existent pas, le projet les développera lui-même.

La base de données finale sera unique, suivant le modèle de données défini et couvrant toutes les
zones étudiées.

Page30f8
République démocratique du Congo
Cartographie géophysique aéroportée et géologique du pays

Cette base de données sera livrée sous forme numérique dans un format ouvert.

La base de données comprendra les informations supplémentaires nécessaires à la génération des
produits finaux.

La livraison de la base de données est envisagée en deux phases. La première sera dite préliminaire et
son objectif principal est que l'interprétation de la géophysique puisse être réalisée avec des
informations géologiques actualisées. || s'agit d'un produit de travail qui ne sera pas considéré comme
un produit final ou à livrer à des tiers. Dans un second, définitif, les informations obtenues à partir de
la géophysique aérienne seront incorporées, Dans cette deuxième livraison, la génération des cartes
définitives se fera avec les normes établies.

1.2 PORTÉE

Pour préparer le présent projet, nous avons identifié les étapes suivantes :

1.2.1.Étape 1 :. Obtenir les informations de base

L'objectif de cette phase est de collecter toutes les informations nécessaires à la réalisation des
travaux décrits ci-dessous. Ce travail consistera à :

1. Obtenir les informations cartographiques nécessaires à la réalisation des travaux. Cela
comprend : la cartographie géologique (différentes échelles), la cartographie topographique
de base, les bases de données d'informations géologiques (mines, points de mesure, etc.).
Cette cartographie doit être fournie gratuitement par le contractant et en format numérique.

2. Compilation des informations bibliographiques existantes sur les zones de travail,

3. Collecte d'informations complémentaires telles que des cadres cartographiques, des zones
protégées, etc. qui pourraient présenter un intérêt pour le travail.

4. Obtenir les normes pour la génération de cartes géologiques où la légende à utiliser doit être
spécifiée. Si ces informations n'existent pas, le contractant proposera une norme.

5. Transfert de toutes les informations collectées vers une base de données qui sera utilisée lors
de l'interpolation.

6. Le contractant doit générer le meilleur modèle numérique de terrain possible à partir des
données SRTM existantes

Une partie de ce travail sera effectuée pour chacun des domaines de travail. Les normes à utiliser
seront les mêmes et communes à tous les domaines.

1.2.2 Étape 2 : Sélection et traitement des images.

Cette étape comprend tous les processus nécessaires à la fois pour sélectionner les images et pour
produire un ensemble de base de produits pouvant être utilisés dans l'interprétation:

Selection:

Page4of8
République démocratique du Congo
Cartographie géophysique aéroportée et géologique du pays

+ Imagerie optique.

o L'imagerie optique de départ sera Landsat et/ou Sentinel 2.

o Le critère de base pour la sélection des images sera la capacité de discrimination de
l'information spectrale. En d'autres termes, des éléments tels que la couverture
nuageuse, la couverture végétale, l'élévation du soleil, l'existence de zones brûlées,
etc. seront pris en compte.

© Dans un premier temps, une seule sélection d'images par portion de territoire, une
approche monotemporelle, sera utilisée, mais si nécessaire, une approche
multitemporelle pourrait être utilisée.

o Dans les zones où il existe des preuves d'altérations hydrothermales, la possibilité
d'utiliser des images libres avec une meilleure réponse spectrale, comme ASTER ou
Hyperion, est envisagée.

e Images radar.

o Les images radar seront recueillies par les satellites Sentinel 1.

© Les orbites ascendantes et descendantes seront utilisées. Ceci est fait afin d'avoir une
meilleure source d'information pour les structures et les textures.

© En fonction du problème, notamment celui lié à la présence de plus ou moins
d'humidité en surface, la date sera décidée.

Télécharger les images :

+ Une fois les images sélectionnées, elles seront téléchargées sur les sites web
correspondants.

+ Compte tenu du grand nombre d'images à traiter, une nomenclature spécifique sera
proposée pour ce projet, ce qui permettra de les localiser facilement.

«+ Les images, dans la mesure du possible, seront téléchargées avec une correction
géométrique et radiométrique et avec le nombre maximum de bits par pixel.

e Les images doivent être téléchargées complètes (toutes les bandes).

+ Une fois les images téléchargées, elles sont contrôlées pour vérifier leur adéquation et
leur conformité aux exigences spécifiées.

Traitement

+ Les images téléchargées et validées au point précédent seront utilisées pour
l'interprétation des images. Ceci sera fait image par image avec l'objectif d'avoir autant
d'informations originales que possible et qu'elles n'aient pas été modifiées. En d'autres
termes, les images ne seront pas mosaïquées pour l'interprétation.

+ Les images optiques seront soumises à un ensemble de traitements, tels que :

Oo Calcul des statistiques de la bande,

© Analyse de corrélation en composantes principales,

© Génération d'une combinaison de composantes principales,

o Calcul des ratios de végétation, d'humidité, de zones brûlées, de fer, altération
hydrothermale.

Page 50of8
République démocratique du Congo
Cartographie géophysique aéroportée et géologique du pays

1.2.3 Étape 3 : Interprétation de l'image.

L'interprétation sera faite manuellement par un interprète expert travaillant avec toutes les images
existantes afin d'atteindre l'objectif de disposer d'informations adéquates pour l'interprétation
géophysique. L'interprétation se fera image par image mais en essayant de terminer les feuilles en
ordre successif dans leur totalité. En d'autres termes, toutes les images nécessaires pour compléter
une feuille géologique donnée seront traitées en premier, puis la deuxième feuille et ainsi de suite.

Une fois l'interprétation de toutes les fiches terminée, une homogénéisation sera effectuée afin de
s'assurer qu'il n'y a pas eu de changement de critères.

Objectifs de l'interprétation

+ Définir géométriquement de manière plus détaillée les unités géologiques qui peuvent être
distinguées par leur comportement spectral ou textural. Cette interprétation tiendra
également compte des changements qui peuvent intervenir dans la végétation et les
textures agricoles. Le but de ce travail est principalement, comme déjà mentionné à
plusieurs reprises, de faciliter l'interprétation de la géophysique aérienne. Les modifications
de la végétation et/ou des textures agricoles ne sont pas toujours dues à des paramètres
géologiques, mais afin de rendre cette possibilité réelle, elles seront incluses dans la carte.

+ Séparer des unités homogènes lorsqu'une structure existe.

+ Cartographie des alterations hydrothermales visibles sur les images

+ Vérifier la bonne corrélation et si non correcte entre le réseau hydrographique existant dans
la base topographique et celui visible dans les images satellites.

+ Numériser les alignements qui sont visibles sur les images optiques et radar ainsi que sur le
modèle numérique de terrain ombré dans différentes directions. Les alignements seront
associés à une structure géologique si des informations suffisantes sont disponibles, sinon
seule leur origine sera enregistrée.

+ Sile travail le nécessite, les traces des couches éventuelles sont systématiquement
numérisées.

+ La numérisation sera effectuée dans plusieurs fichiers séparés selon le concept cartographié
mais pas selon la feuille ou l'image interprétée. La numérisation sera effectuée image par
image sur un ensemble commun de fichiers. Par exemple, il n'y aura qu'un seul fichier de
lithologie pour chacune des zones de travail.

1.2.4 Étape 4 : Génération d'autres produits

Dans le seul but de fournir une visualisation globale de chacune des zones d'étude, une mosaïque
d'images sera générée. Cette mosaïque sera réalisée à partir d'images Landsat et couvrira la totalité
de chacune des zones d'étude séparément. Cette mosaïque n'est pas destinée à des fins
d'interprétation mais permet de voir l'ensemble de la zone comme un tout. Cela signifie que la priorité
sera d'avoir un produit homogène sur toute la zone, et non un produit optimisé pour l'interprétation.
Cela signifie, entre autres, que d'autres images peuvent être utilisées ou manipulées jusqu'à obtenir
un produit commun dans la mesure du possible,

Page6of8
République démocratique du Congo
Cartographie géophysique aéroportée et géologique du pays

Deux produits seront obtenus, un produit Landsat avec une combinaison d'infrarouge et un produit
radar avec une orbite ascendante ou descendante, selon la zone.

1.2.5 Étape 5 : Génération de cartes préliminaires

Pour chaque feuille sera généré un fichier pdf imprimable au format carte géologique où, suivant les
critères établis aux points précédents, sera généré le produit préliminaire obtenu à partir de
l'interprétation des images. Cette carte comprendra à la fois la cartographie elle-même et les
informations complémentaires : légende, échelle, position de la feuille, identification de la feuille, etc.

1.2.6 Étape 6 : Rédaction du rapport

Puisqu'il s'agit d'une photo-interprétation par un expert, l'objectif principal du rapport est d'établir les
critères utilisés pour l'interprétation et d'expliquer les problèmes d'interprétation qui se sont posés
et comment ils ont été résolus. Le rapport fera état des doutes existants.

1.2.7 Étape 7 : Création des fichiers.

Raster.-

+ Un fichier pour chaque image téléchargée

e Un fichier par image et traitement effectué

° Une mosaïque Landsat pour chacune des zones étudiées.
e+ Une mosaïque radar pour chacune des zones étudiées.

Base de données.-

e Une base de données unique sera fournie pour toutes les zones et contiendra toutes les
informations pertinentes pour l'interprétation. Cette base de données sera réalisée selon le
modèle de données défini dans les phases initiales du projet.

e Le format de cette base de données sera également défini dans la partie initiale du projet,
mais il s'agira d'un format ouvert et de large utilisation.

Cartes,

+ un fichier pdf sera fourni pour chaque feuille géologique obtenue contenant la carte
géologique préliminaire.

1.2.8 Étape 8 : Modifications après la cartographie géophysique

L'interprétation de la géophysique donnera de nouvelles informations à intégrer dans la cartographie.
Cette phase se concentrera exclusivement sur les zones où la géophysique fournit des informations
permettant de modifier l'interprétation ou d'inclure des informations supplémentaires.

Page 7 of8
République démocratique du Congo
Cartographie géophysique aéroportée et géologique du pays

Les modifications introduites par la géophysique permettront de générer les changements nécessaires
dans les fichiers numériques d'interprétation pour les améliorer.

Une fois ces modifications effectuées, les fichiers numériques seront à nouveau générés, qui seront à
nouveau livrés ainsi que les fichiers d'impression des cartes. Ces fichiers seront modifiés de manière
appropriée afin d'obtenir un produit valable pour les tiers, conformément aux spécifications qui seront
établies dans les premières phases du projet.

1.3 Ressources

1.3.1 Équipe de travail et calendrier

L'équipe de travail disposera de 3 géologues dotés d'expérience en télédétection. Ils géreront le
traitement des images, l'interprétation visuelle et numérique.

Cette équipe sera également chargée de l'intégration des données GIS et l'élaboration des cartes
finales.

Page8of8
